

116 S1455 IS: Horse Protection Amendments Act of 2019
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1455IN THE SENATE OF THE UNITED STATESMay 14, 2019Mr. Alexander (for himself, Mr. McConnell, Mrs. Blackburn, and Mr. Paul) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Horse Protection Act to provide increased protection for horses participating in
			 shows, exhibitions, sales, and auctions, and for other purposes.
	
 1.Short titleThis Act may be cited as the Horse Protection Amendments Act of 2019. 2.DefinitionsSection 2 of the Horse Protection Act (15 U.S.C. 1821) is amended—
 (1)by striking the section designation and all that follows through requires: in the matter preceding paragraph (1) and inserting the following:  2.DefinitionsIn this Act:;
 (2)by redesignating paragraphs (1), (2), (3), and (4) as paragraphs (2), (4), (5), and (6), respectively;
 (3)by inserting before paragraph (2) (as so redesignated) the following:  (1)Horse Industry OrganizationThe term Horse Industry Organization means the organization established under section 4(c)(1)(A).; and
 (4)by inserting after paragraph (2) (as so redesignated) the following:  (3)Objective inspectionThe term objective inspection means an inspection conducted using only an inspection method based on a science-based protocol (including swabbing or blood testing protocol) that—
 (A)has been the subject of testing and is capable of producing scientifically reliable and reproducible results;
 (B)has been subjected to peer review; and (C)has received acceptance in the veterinary or other applicable scientific community, as determined by the Secretary..
 3.FindingsSection 3 of the Horse Protection Act (15 U.S.C. 1822) is amended— (1)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
 (2)by inserting after paragraph (3) the following:  (4)the Inspector General of the Department of Agriculture has determined that the program through which the Secretary inspects horses is not adequate to ensure compliance with this Act;.
			4.Increasing protections for horses participating in horse shows, exhibitions, sales, or auctions
 (a)Horse shows and exhibitionsSection 4 of the Horse Protection Act (15 U.S.C. 1823) is amended— (1)by striking subsection (a) and inserting the following:
					
						(a)Disqualification of horses
 (1)In generalThe management of any horse show or horse exhibition shall disqualify any horse from being shown or exhibited if—
 (A)the horse is determined to be sore by an objective inspection; or (B)the management has been notified that the horse is sore by—
 (i)a person licensed under subsection (c)(3)(A); or (ii)the Secretary.
 (2)Duration of disqualificationAny horse that is determined to be sore by an objective inspection shall be disqualified from being shown or exhibited—
 (A)for a period of not less than 30 days if it is the first determination; and (B)for a period of not less than 90 days if it is a second or subsequent determination.; 
 (2)in subsection (b)— (A)by striking (b) The management and inserting the following:
						
 (b)Prohibition on sale, auction, and exhibitionThe management;  (3)by striking subsection (c) and inserting the following:
					
						(c)Horse Industry Organization
							(1)Establishment
 (A)In generalNot later than 180 days after the date of enactment of the Horse Protection Amendments Act of 2019, the Secretary shall establish an organization, to be known as the Horse Industry Organization (referred to in this subsection as the Organization). (B)Board (i)In generalThe Organization shall be governed by a board (referred to in this subsection as the Board) consisting of not more than 9 individuals, of whom—
 (I)two shall be appointed by the Commissioner of Agriculture for the State of Tennessee;
 (II)two shall be appointed by the Commissioner of Agriculture for the State of Kentucky;
 (III)two shall— (aa)represent the Tennessee Walking Horse industry; and
 (bb)be appointed by the members appointed under subclauses (I) and (II), in accordance with a process developed by those members; and
 (IV)not more than three shall be appointed by the members appointed under subclauses (I) through (III).
 (ii)QuorumFive members of the Board shall constitute a quorum for the transaction of business.
 (iii)BylawsThe members of the Board, in consultation with the Secretary, shall develop bylaws and other policies to operate the Organization, establish committees, and fill vacancies on the Board.
									(C)Vacancies; period of appointment
 (i)VacanciesAny vacancy on the Board— (I)shall not impair the authority of the Board; and
 (II)shall be filled as soon as practicable in the same manner as the original appointment. (ii)Period of appointment (I)In generalExcept as provided in subclause (II), a member of the Board shall be appointed for a term of 4 years.
 (II)Initial appointmentsOf the members first appointed to the Board, the members described in subparagraph (B)(i)(III) shall be appointed for an initial term of 3 years.
 (2)ResponsibilitiesThe Organization shall— (A)establish a formal affiliation with the management of each horse sale, horse exhibition, horse sale, and horse auction;
 (B)appoint inspectors to conduct inspections at each horse sale, horse exhibition, horse sale, and horse auction;
 (C)identify and contract with equine veterinary experts to advise the Board on— (i)objective scientific testing methods and procedures for objective inspections; and
 (ii)the certification of objective inspection results; (D)establish licensing requirements under paragraph (3); and
 (E)take any other action to ensure compliance with this Act, as determined in coordination with the Secretary.
								(3)Licensing requirements
 (A)In generalThe Organization shall develop licensing requirements to submit to the Secretary for licensing persons qualified—
 (i)to detect and diagnose a horse that is sore; or (ii)to otherwise inspect a horse for the purpose of enforcing this Act.
 (B)Conflicts of interestRequirements developed under subparagraph (A) shall include the requirement that any person licensed by the Organization, and any member of the immediate family of any person licensed by the Organization, is free from a conflict of interest by reason of any association or connection with the walking horse industry, including through—
 (i)employment by, or the provision of any service to, any show manager, trainer, owner, or exhibitor of a Tennessee Walking horse, Spotted Saddle horse, or Racking horse; and
 (ii)training, exhibiting, shoeing, breeding, or selling a Tennessee Walking horse, Spotted Saddle horse, or Racking horse.
									(4)Certification
 (A)In generalAfter the members of the Board described in subclauses (I) through (III) of paragraph (1)(B)(i) have been appointed, the Secretary shall certify the Organization to train and license individuals, including inspectors, as designated qualified persons in accordance with section 11.7(b) of title 9, Code of Federal Regulations (or successor regulations).
 (B)Revocation of certificationNot later than 90 days after the date on which the Secretary certifies the Organization under subparagraph (A), the Secretary shall revoke the certification issued to any other horse industry organization under section 11.7 of title 9, Code of Federal Regulations (or successor regulations).
 (5)Federal Advisory Committee Act ExemptionSection 14(a)(2)(B) of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Organization.; (4)in subsection (d), by striking (d) The management and inserting the following:
					
 (d)RecordkeepingThe management; and (5)in subsection (e), by striking (e) For purposes of and inserting the following:
					
 (e)Right of inspectionFor purposes of. (b)Unlawful actsSection 5 of the Horse Protection Act (15 U.S.C. 1824) is amended—
 (1)by striking the section designation and all that follows through The following in the matter preceding paragraph (1) and inserting the following:  5.Prohibited conductThe following;
 (2)in paragraph (3), by striking appoint and retain a person in accordance with section 4(c) of this Act and inserting have a formal affiliation with the Horse Industry Organization; (3)in paragraph (4), by striking appoint and retain a qualified person in accordance with section 4(c) of this Act and inserting have a formal affiliation with the Horse Industry Organization;
 (4)in paragraph (5), by striking appointed and retained a person in accordance with section 4(c) of this Act and inserting a formal affiliation with the Horse Industry Organization; and (5)in paragraph (6)—
 (A)by striking appointed and retained a person in accordance with section 4(c) of this Act and inserting a formal affiliation with the Horse Industry Organization; and (B)by striking such person or the Secretary and inserting a person licensed by the Horse Industry Organization.
 5.RulemakingNot later than 180 days after the date of enactment of this Act, the Secretary of Agriculture shall issue regulations to carry out the amendments made by this Act.